USDC SDNY

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY: FILED
‘SOUTHERN DISTRICT OF NEW YORK ‘DOCH. s—
DATE FILED: jofo2p14
DEMETRIO HERNANDEZ,
Petitioner,
OPINION AND ORDER
- against -
15 Civ. 10093 (ER)
UNITED STATES OF AMERICA,
Respondent.

 

 

Ramos, D.J.:

 

Petitioner Demetrio Hernandez (“Hernandez”), an incarcerated pro se litigant, brings this
action pursuant to 28 U.S.C. § 2255 challenging his sentence on the basis of U.S. v. Holloway, 68
F.Supp. 3d 310 (E.D.N.Y. 2014). For reasons set forth below, the petition is DENIED.
I BACKGROUND

a. Factual Background

Between 1988 and 1996, Hernandez was a member and one of the leaders of the Hoe
Enterprise (the “Enterprise”), an organization that sold crack cocaine in the vicinity of Hoe
Avenue in the Bronx. Doc. 108-4 at 18. During this time, the Enterprise distributed over 1.5
kilograms of crack cocaine. Doc. 108 at 3. Members of the Enterprise also used firearms against
rival drug dealers. Id.

In August of 1993, Hernandez attempted to stop the activities of competing drug dealers
who were selling crack cocaine one block away, on Vyse Avenue, by shooting at them. Jd.
When this failed, he paid a member of the Enterprise, Hector Bonilla, to murder one of the Vyse
Avenue drug dealers. Jd. The individual was subsequently shot in the head and killed. Jd; Doc.

108-4 at 19. In July of 1994, Hernandez enlisted others to kill Enercido Pineda, who was also

 
selling crack cocaine in the vicinity of Hoe Avenue. Doc. 108-4 at 19-20. Pineda was killed on
July 19, 1994. Id. at 20.

In October of 1994, Hernandez hired and provided a gun to Domenech Bonilla to murder
a competitor known as “Pito.” Doc. 108 at 3. Bonilla failed and lost his firearm in the process.
Id. Hernandez thought Bonilla had stolen a gun from the Enterprise and, on October 24, 1994,
shot Bonilla in the head and the arm. Jd. at 3-4; Doc. 108-3 at 20. Bonilla survived. Doc. 108 at
4,

b. Procedural History

On June 16, 1999, Hernandez was charged by the United States Attorney’s Office for the
Southern District of New York (“Government”) in a fourteen-count indictment alleging acts of
racketeering, conspiracy to murder, conspiracy to distribute narcotics, and the use of a firearm in
connection with crimes of violence. Doc. 108 at 4. On September 17, 1999, Hernandez pled
guilty to a three-count superseding information. See generally Doc. 108-4. Count One charged
him with participating in a racketeering enterprise involving conspiracy to murder and
conspiracy to distribute narcotics, in violation of 18 U.S.C. §§ 1961, 1962(c), 1962(d). Doc.
108-1 at 1. Count Two charged him with the attempted murder of Bonilla in aid of racketeering,
in violation of 18 U.S.C. § 1959(a)(5). Jd. Count Three charged him with conspiracy to assault
the individual known as “Pito” with a dangerous weapon, in violation of 18 U.S.C. § 1959 (a)(6).
Id at 2.

Pursuant to the terms of the plea agreement, Hernandez was to be sentenced to the
statutory maximum of thirty-three years. Doc. 108-4 at 26. The plea agreement also included an
appeal waiver; including a waiver of his right to challenge his sentence by habeas corpus or

otherwise. Doc. 108-1 at 6.

 
By April 25, 2000, Hernandez retained new counsel and, during his sentencing,
Hernandez expressed concerns about his accepted plea agreement. See Doc. 108-5. The
presiding judge, Judge Barbara S. Jones, postponed Hernandez’s sentencing because she was not
“fully satisfied that he [had] explored whether or not he wishe[d] to withdraw his plea.” Doc.
108-5 at 9-10. On May 19, 2000, however, Hernandez informed the Court that he was not
withdrawing his plea and Judge Jones moved forward with his sentencing.! See Doc. 108-6.
Hernandez was sentenced to thirty-three years of incarceration followed by three years of
supervised release. Doc. 108-6 at 6.

On December 8, 2015, Hernandez filed a petition for a writ of habeas corpus pursuant to
28 U.S.C. § 2255. Doc. 99.

I. LEGAL STANDARD

a. Motion to Vacate, Set Aside, or Correct Pursuant to 28 U.S.C. § 2255

Under 28 U.S.C. § 2255, a prisoner who was sentenced by a federal court can petition the
sentencing court to be released if (1) the sentence was imposed in violation of the Constitution or
the laws of the United States; (2) the court did not have jurisdiction to impose the sentence; (3)
the sentence exceeded the maximum sentence authorized by law; or (4) the sentence is subject to
collateral attack. 28 U.S.C. § 2255(a). Challenges on a Section 2255 motion “conflict with
‘society’s strong interest in the finality of criminal convictions,’ so defendants are subject to a
higher bar ‘to upset a conviction on a collateral, as opposed to direct, attack.’” Sidney Bright v.

U.S., 2018 WL 5847103, at *2 (S.D.N.Y. 2018) (quoting Yick Man Mui v. U.S., 614 F.3d 50, 53

 

' At sentencing, Hernandez stated that he believed he could have gotten a lower sentence if his previous counsel had
negotiated harder, based on a comparison of his sentence to that of his co-defendants and other people whose
criminal activities were the same as those to which he pled guilty. Doc. 108-6 at 4-5. However, realizing it was too
late, he accepted the plea. Jd. Furthermore, in the instant petition, Hernandez does not allege ineffective assistance
of counsel.

 

 
(2d Cir. 2010)). Therefore, in cases not involving a constitutional violation or a lack of
jurisdiction, “the Supreme Court has long held that . . . relief [through a collateral attack] is
available only when the claimed error constitutes a ‘fundamental defect which inherently results
in a complete miscarriage of justice’ and presents ‘exceptional circumstances when the need for
the remedy afforded by the writ of habeas corpus is apparent.’” Nnebe v. U.S., 534 F.3d 87, 90
(2d Cir. 2008) (quoting Hill v. U.S., 368 U.S. 424, 428 (1962)) (emphasis added). Furthermore,
“a district court need not assume the credibility of factual assertions as it would in civil cases,
where the assertions are contradicted by the record in the underlying proceeding.” Puglisi v.
U.S., 586 F.3d 209, 213 (2d Cir. 2009).

“An evidentiary hearing shall be granted with respect to a Section 2255 petition unless
the motion and the files and records of the case conclusively show that the prisoner is entitled to
no relief.” Jd. (quoting 28 U.S.C. § 2255) (internal quotations omitted). The petitioner is only
required to establish that his claim is plausible. See Puglisi v. U.S., 586 F.3d 209, 213 (2d Cir.
2009) (citing Armienti v. U.S., 234 F.3d 820, 823 (2d Cir. 2000)). The court then determines
whether the claim, held in the light most favorable to the petitioner, may be able to establish a
prima facie case for relief at an evidentiary hearing. Id.

b. Pro Se Petitioner

For pro se petitions, the submissions are “held to ‘less stringent standards than formal
pleadings drafted by lawyers.’” Ferran v. Town of Nassau, 11 F.3d 21 22, (2d Cir. 1993)
(quoting Hughes v. Rowe, 449 U.S. 5, 9 (1980)); see also Haines v. Kerner, 404 U.S. 519, 520
(1972)). Courts construe the petitioner’s submissions “liberally . . . “to raise the strongest
arguments that they suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)

(quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)); see also Green v. US. , 260 F.3d

 
78, 83 (2d Cir. 2001). “A pro se litigant, however, is not exempt ‘from compliance with relevant
rules of procedural and substantive law.’” Johnson v. N_Y., 851 F. Supp. 2d 713, 719 (S.D.N.Y.
2012) (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)); see also Carrasco v. U.S., 190
F. Supp. 3d 351, 352 (S.D.N.Y. 2016).

I. DISCUSSION

a. Waiver

Hernandez challenges his sentence under 28 U.S.C. § 2255 on the basis of Holloway, 68
F, Supp. 3d 310 (E.D.N.Y. 2014). In Holloway, the defendant, charged with three armed
carjackings, was offered a plea bargain that would have resulted in a guidelines range of 130 to
147 months. Jd. at 312. He rejected the plea and, after trial, was ultimately sentenced to fifty-
seven years in jail. After he served approximately twenty years, the court requested the
government to vacate two of Holloway’s convictions in order to give him a “more just” sentence.
Id. at 314. The U.S. Attorney’s Office, after initially declining the court’s request, later agreed to
vacate two of his convictions. Jd. at 315.

Hernandez petitions this Court to follow the holding in Holloway and vacate counts two
and three of his conviction, leaving him with an aggregate sentence of twenty years. Doc. 99 at
5. In support of his petition, Hernandez refers to his positive conduct throughout his years in
federal custody. See id. at 4. Specifically, he notes that he has never received any disciplinary
infractions since 2013, that he has maintained employment since 2000, and that he completed his
GED in addition to other programs. Jd. Additionally, Hernandez references similarly-situated
defendants who were given lesser sentences between fifteen and twenty-five years, as compared

to his sentence of thirty-three years. See id. at 10-11. The Government argues that Hernandez’s

 
petition should be denied because his waiver of his ability to collaterally attack his sentence is
valid and enforceable. See Doc. 108 at 14. The Court agrees.

It is well-settled that a federal defendant may waive both his right to direct appeal and his
§ 2255 rights. See Garcia-Santos v. United States, 273 F.3d 506, 508 (2d Cir. 2001).
Additionally, “[t]he [Second] Circuit has specifically held that a waiver of a right to appeal in a
plea agreement includes a waiver of a right to file [a] § 2255 petition challenging his or her
sentence.” Russo v. U.S., 313 F. Supp. 2d 263, 265 (S.D.N.Y. 2004) (citing U.S. v. Pipitone, 67
F.3d 34, 39 (2d Cir. 1995)). Courts look to the questioning of the plea proceedings to determine
whether the waiver was knowing and voluntary. See Gaton v. U.S., 2018 WL 5801055, at *3
(S.D.N.Y. 2018) (citing U.S. v. Tang, 214 F.3d 365, 367 (2d Cir. 2000)). “Where the record
reveals that the waiver was knowing and voluntary ... the waiver should be enforced.” Muniz v.
U.S., 360 F. Supp. 2d 574, 577 (S.D.N.Y. 2005) (citing U.S. v. Monzon, 359 F.3d 110, 119 (2d
Cir. 2004)). Otherwise, if a petitioner who knowingly and voluntarily waived the right to appeal
proceeded to appeal the merits of a sentence, “[s]uch a remedy would render the plea bargaining
process and the resulting agreement meaningless.” U.S. v. Salcido-Contreras, 990 F.2d 51, 53
(2d Cir. 1993); see also U.S. v. Blackwell, 651 F. App’x 8, 10 (2d Cir. 2016); Gaton v. US.,
2018 WL 5801055, at *3 (S.D.N.Y. 2018). Courts have held that “an enforceable waiver bars
claims based on grounds that arose after, as well as before, the agreement was signed.” Muniz,
360 F. Supp. 2d at 577 (citing Garcia-Santos, 273 F.3d at 509).

In the instant case, it is clear that Hernandez knowingly and voluntarily waived his right
to file this petition. First, Hernandez certified that he signed the Plea Agreement, in which he

agreed that he would “neither appeal, nor otherwise litigate under [T]itle 28, United States Code,

 
Section 2255, a sentence of thirty-three years’ imprisonment or less.”? Doc. 108-1 at 6; Doc.
108-4 at 13-14. Additionally, this waiver was discussed at Hernandez’s plea proceeding with
Magistrate Judge Andrew J. Peck as well as at Hernandez’s sentencing with Judge Jones. See
Doc. 108-4. Judge Peck specifically asked Hernandez if he understood that he was agreeing not
to “appeal or challenge via habeas corpus or any other way any sentence imposed upon [him] of
33 years or less,” to which Hernandez answered, “[y]es.” Doc. 108-4 at 16. At Hernandez’s
sentencing, after considering with counsel whether to withdraw his plea, Hernandez advised his
counsel that he wished to move forward with the sentencing. Doc. 108-6 at 2. Lastly,
Hernandez has not alleged in the instant petition that he had not understood, in any way, the
waiver in his plea agreement or his giving up of his right to habeas corpus.

Because Hernandez agreed to waive his right to appeal in the Plea Agreement and further
acknowledged his waiver at both his plea proceeding and sentencing, Hernandez has knowingly
and voluntarily waived his right to appeal. Therefore, the waiver is valid and enforceable, and
the instant petition is thus barred.

b. Failure to State a Claim for Relief

Even if Hernandez did not waive his right to appeal, the Government asserts that
Hernandez has failed to raise a cognizable claim for relief under Section 2255 because “[h]e does
not... claim an Eighth Amendment or any other Constitutional violation ... [and] he admits
that there is no legal ground upon which he is entitled to relief.” Doc. 108 at 15. The Court
agrees. The petition is essentially a plea for clemency. Hernandez does not contend that his

sentence was in direct violation of the Constitution or the laws of the United States. See 28

 

2 The Plea Agreement (Doc. 108-1) originally stated that Hernandez would not be able to appeal, challenge by
habeas corpus, or otherwise collaterally attack any sentence of twenty years’ imprisonment or less. However, in
open court at the guilty plea, the Government indicated that this was a typo and the agreement should have stated
thirty-three years. Per the judge’s request, Hernandez reviewed the change and initialed to agree. Doc. 108-4 at 15.

 

 
US.C. § 2255(a). Furthermore, he does not question this Court’s jurisdiction or whether his
sentence exceeded the maximum sentence authorized by law. Id. Lastly, Hernandez does not
allege any facts raising exceptional circumstances or fundamental defects in any of his
proceedings to indicate a complete miscarriage of justice regarding his sentence. Nnebe, 534
F.3d at 90.

The holding in Holloway, alone, is insufficient. Holloway was decided by a sister district
court and, thus, does not have binding effect in this District. See U.S. v. Rogers, 2016 WL
10935635, at *3 (N.D.N.Y. 2016) (noting that “the court will not linger on .. . Holloway”).
Additionally, the outcome reached in Holloway required the consent of the Government. The
Court, itself, is powerless under the law to vacate Hernandez’s convictions. See U.S. v. Trader,
2015 WL 4941820, at *15 (E.D. Pa. 2015) (citing U.S. v. Randy Washington, No. 11-605, Slip
Op. at 12 (S.D.N.Y. 2014)). If the government does not consent, the Holloway relief is
unavailable. See U.S. v. Marin-Moreno, 2016 WL 901666, at 2* (E.D.N.Y. 2016). In this case,
the Government has clearly indicated that it is not consenting to vacate any of Hernandez’s
charges. See Doc. 108 at 16-20. Therefore, the holding in Holloway is inapplicable in this case.

c. One-Year Limitations Period

Even assuming arguendo that Hernandez’s petition makes out a Section 2255 claim, the
petition would still be dismissed as untimely. Section 2255 motions are subject to a one-year
limitations period. 28 U.S.C. § 2255(f). The Court generally lacks jurisdiction to grant
extensions of that limitations period and may only grant an extension if “(1) the moving party
requests the extension upon or after filing an actual § 2255 motion, and (2) ‘rare and exceptional’
circumstances warrant equitably tolling the limitations period.” Green v. U.S., 260 F.3d 78, 82

(2d Cir. 2001). Here, Hernandez does not allege ‘rare and exceptional’ circumstances that would

 
warrant the Court to equitably toll the limitations period. He does not allege, for example, any
violations of the Constitution or the United States laws or that there was ineffective assistance of
counsel. Additionally, he voluntarily and knowingly agreed to waive his right to appeal after
having multiple opportunities to go over his plea with the assistance of counsel. Therefore, the
Court holds that the one-year limitations period applies in the instant case to bar the instant
petition.

IV. CONCLUSION

For the reasons set forth above, the instant petition is DENIED. The Clerk of the Court is
respectfully directed to enter judgment, mail a copy of this order to Hernandez, and close the
case.

Furthermore, because Hernandez has not made a substantial showing of the denial of a
constitutional right, no certificate of appealability shall issue. The Court certifies, pursuant to 28
U.S.C. § 1915(a)(3), that any appeal from this Order would not be taken in good faith; therefore,
in forma pauperis status is denied for purposes of an appeal. See Coppedge v. United States, 369
U.S. 438, 444-45 (1962).

It is SO ORDERED.

Dated: October 22, 2019
New York, New York

ZZ\ (2.
Edgardo Ramos, U.S.D.J.
United States District Judge

 

 
